SWAN, Circuit Judge.
The basis for the defendant’s motion and for the District Court’s dismissal of the bill of complaint as to patent No. 1,194,752 and patent No. 1,782,123 was the fact that the plaintiff had unreasonably neglected and delayed to file a disclaimer pursuant to the statute (35 USCA §§ 65, 71) with respect to certain claims of the two patents aforesaid which had been held invalid in another litigation against another defendant. The other litigation was Better Packages, Inc., v. L. Link & Co., Inc., et al. (D. C.) 1 F. Supp. 132, and the opinion of this court on appeal from the final decree therein is handed down herewith. 74 F.(2d) 679. The decision of that ease necessarily governs this.
The decree herein is affirmed.